Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed April 30, 2019. 

Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 7 and 10 recite a “waterless” dyeing method but contain steam which is water vapor. The term waterless contradicts the inclusion of steam which is water. Claim 7 and 10 invite the inclusion of deionized water, superheated steam or saturated steam in a waterless method. 
certain” in claim 1 is a relative term which renders the claim indefinite. The term “certain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “short” in claim 2 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “regularly” in claims 3 and 5 is a relative term which renders the claim indefinite. The term “regularly is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or a coating and, accordingly, the identification/description is indefinite.
Claims 6,8,9 and 11-15 are also rejected for being dependent upon claims 1-5,7 or 10 and inheriting the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over of Long (CN 102296469) and Lee (US 2015/0052692).
.Long ‘469 teaches dyeing textiles such as cotton, nylon, acrylic, polyester or hemp in supercritical CO2 (paragraph 0005,0007) with disperse dyes of vinyl active groups (paragraph 0044), s-triazine dyes, vinyl sulphone dyes and nicotonic dyes, (paragraph 0007,0013) by loading the fibers in a dyeing vessel by winding them in a flat manner on a warp beam (central hollow tube) in a loose state and covering them with a pre-prepared mesh cover, opening the dye kettle, placing the dye in the warp beam with fabric wound into the dyeing kettle adding dye powder and sealing the dyeing kettle (paragraph 0023), which meets the claimed limitation of loading dry fiber layers in a porous yarn cage at a certain compactness wherein the dry fibers are compacted mechanically. Circulating the 
Long does not teach after dyeing removing unfixed dyes by an online way using clean supercritical CO2.
Lee teaches pre-processing textiles in a sealed high pressure cauldron (paragraph 0019).  Lee teaches pre-processing for 20-50 minutes and organic solvents such as acetone, isopropanol and methanol can be mixed in with the supercritical CO2 in preprocessing to increase cleansing efficiency and cleansing time  (paragraph 0019). Lee teaches that in supercritical dyeing of textiles unfixed dye can be removed by treating with gaseous carbon dioxide by a supercritical process by passing the supercritical CO2 through a high pressure cauldron thereby washing the textile and removing the unfixed dyes therefrom, depressurizing and separating the unfixed dyes from the CO2 and collecting the CO2 for reuse (paragraph 0009, claim 6). Lee teaches the removal on unfixed dyes can happen at 7-10Mpa and 50-100°C, cooling to a temperature of 40-60°C, depressurizing and recycling for reuse (paragraph 0031).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Long by pre-processing by moistening or cleaning the yarn in a sealed high pressure cauldron followed by supercritical CO2 dyeing and removing unfixed dyes by using clean supercritical CO2, cooling and recycling the supercritical CO2 in the dyeing system to recover the pressure to atmospheric pressure and opening the dyeing tank as Lee teaches that yarns are conventionally pre and post processed in the high pressure dyeing vessels and the pressures, times of treatment and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Long by post-processing to removing unfixed dyes at the claimed time, temperature, pressure and ratio of dynamic to static cycle by using clean supercritical CO2, cooling and recycling the supercritical CO2 in the dyeing system to recover the pressure to atmospheric pressure and opening the dyeing tank as Lee teaches that yarns are conventionally post processed in the high pressure dyeing vessels and the pressures, times of treatment and temperatures are result effective variables which directly impact the cleaning, dyeing and removal of unfixed dyes from the fibers. Lee teaches it is effective to separate the unfixed dyes from the CO2 and collecting the CO2 for reuse (paragraph 0009, claim 6). Lee teaches the removal on unfixed dyes can happen at 7-10Mpa and 50-100°C, cooling to a temperature of 40-60°C, depressurizing and recycling for reuse (paragraph 0031). Regarding the ratio of dynamic to static cycle times, Long teaches that under static and fluid circulation conditions, the dissolved disperse dyes fully contact the layers of wound fabric through their own molecular thermal motion and fluid mass transfer process and complete the absorption, dyeing and diffusion transfer process on the fibers (paragraph 0023). Therefore the modification of dynamic and static cycle times would also impact the removal of unfixed dye inside the clean supercritical CO2 and could be adjusted through routine experimentation to enhance molecular thermal motion and mass transfer.
Regarding the preprocessing pressure, application of the agent to modify the moisture of the fiber to enhance dyeing would be obvious as it can be done at atmospheric . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Veugelers (US 2001/0020311) in view of Long (CN 102296469) and Lee (US 2015/0052692) and further in view of Long (US 2016/0194825).
Long ‘469 and Lee are relied upon as set forth above.
Long ‘469 and Lee do not specify a Teflon or non-conductive surface for the yarn cage.
Long ‘825 teaches that devices for dyeing and color fixing wound textiles with supercritical CO2 have Teflon and non-conductive coatings (paragraph 0020) and hollow cylindrical shafts on which the textile is wound (paragraph 0006).Long teaches holes are on the cylinder and outer mesh cloth have holes, which meets the claimed limitation of apertures distributed on the periphery of the yarn cage and on its central hollow tube (claim 1, paragraph 0022).
.

Claims 7,8,10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Long (CN 102296469) in view of Lee (US 2015/0052692) and further in view of Veugelers (US 2001/0020311).
Long ‘469 and Lee are relied upon as set forth above.
Long ‘469 and Lee do not specify superheated steam.
Veugelers teaches dyeing methods using a supercritical carbon dioxide fluid medium mixed with steam to dye (abstract, paragraphs 0010,0014 0028,0032). Veugelers teaches dyeing with disperse dyes (paragraph 0003, 0031). Veugelers teaches dyeing polyester, viscose or cotton (paragraph 0020, 0017). Veugelers teaches preprocessing dry fibers by moistening them in water (paragraph 0021). Veugelers teaches adding acetone or ethanol to the supercritical fluid (paragraph 0025). Veugelers teaches dyeing cotton in a sealed high pressure dyeing tank by introducing dissolved orange disperse dye and supercritical CO2 at 270 bar (27 MPa) and 108°C, which meets the claimed limitation of superheated steam since the temperature is above the 100°C boiling point for water to become steam, for 2 hours (120 min) with a mean relative 
It would have been obvious to ne of ordinary skill in the art at the time the invention was made to modify the methods of Long and Lee by pre-processing with superheated steam as Veugelers teaches this is an effective way of adding moisture to yarn prior to dyeing similar polyester or cotton yarns with similar disperse dyes and Long invites the inclusion of pre-adjusting the moisture level of the yarn prior so similar methods of dyeing. 
Lee teaches that yarns are conventionally pre and post processed in the high pressure dyeing vessels and the pressures, times of treatment and temperatures are result effective variables which directly impact the cleaning, dyeing and removal of unfixed dyes from the fibers. 
Regarding the preprocessing pressure, application of the agent to modify the moisture of the fiber to enhance dyeing would be obvious as it can be done at atmospheric pressure (0.10 MPa) and for the amount of time required to arrive at the appropriate moisture. Nothing unobvious is seen as doing this in the high pressure kettle as Lee teaches pre-processing in the same apparatus is known and this would save time and not require material transfer as all steps can be performed in the same chamber. Selecting atmospheric pressure for enough time to adjust to the appropriate moisture is obvious as Long teaches pre-moisturing is conducted prior to dyeing and dye fixation. Mixing solvents together with the supercritical CO2 medium is obvious as acetone and alcohols 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/346227. The copending application differs in that is specifies steam is mixed in with the supercritical CO2 to form the processing fluid during dyeing step 3). The instant claims are open as the carbon dioxide medium of step 3) of the instant application can contain additional ingredients such as steam as the medium is not limited to only supercritical CO2.
This is a provisional nonstatutory double patenting rejection.

Conclusion
 8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761